IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JACQUELINE RIGAUD,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2224

NORTH BROWARD HOSPITAL
DISTRICT/BROWARD
HEALTH,

      Appellee.


_____________________________/

Opinion filed September 7, 2016.

An appeal from an order of the Judge of Compensation Claims.
Geraldine B. Hogan, Judge.

Date of Accident: January 31, 2003.

Jacqueline Riguad, pro se.

No appearance for appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.